              Case 1:21-cv-00820-RMI Document 1 Filed 02/02/21 Page 1 of 2



         Smiley James Harris                                                            'J ,/



                                                                                           r
     1
         c/o Post Office Box 552
     2   Clearlake Park, California [95424]
         Tele: (7�7) 994-1393                                         SUSAN y SOONG'
                                                                                        t/_ �
     3   In Propna Persona, SUI JURIS                             CLER!<, U.S. DISTRICT
                                                                                        (')
                                                                 NORTH DISTRICT OF vOUflI
                                                                                      A
     4                                  UNITED STATES DISTRICT coURf llf-GHf,,
                                                                            AM,
     5                                NORTHERN DIST                ORNI
                                                                       �
                                                             cv!f.:      82
     6

     7   Smiley J. Harris                                }       PETITION FOR QUIET TITLE TO LAND
                        Plaintiff,                       }       CONVEYED BY LAKE COUNTY
     8                                                   }       TAX COLLECTOR
                                                         }
     9   V.                                              }       Date:
                                                         }       Time:
    10                                                   }       Place:
                   USA                                   }
    11     ---------------
                Defendants                               }
    12   1.       That Plaintiff, Smiley James Harris brings this petition seeking quiet title to lands

    13            conveyed by the Lake County Tax Collector via Tax Lien.
    14   2.       That Defendant USA is the former owner of real property consisting of 598. 76 acres listed
    15            as Lots 31 and 32 of T16N, R8W known as 11742 HIGH GLADE RD, Upper Lake
    16            California 95458 consisting of Lake County Parcel numbers #002-036-080-000, #002-

    17            036-09 and #002-036-03 bearing the following legal description:
    18            BEGINNING at the quarter comer common to Section 25, Section 30, Section 31 and
                  Section 36, Township 16N, Range 8 West, Mount Diablo Meridian and proceed N 88
    19            degrees 49' E to the E 1/16 section comer of Section 29 and Section 32 (Monumented
                  with a BLM MON., 1" Diam., Projecting 12" above the ground [Enlarged existing 1'
    20            diam. mound of stones to 3' diam. at base, around Mon. to Top, w/Brass Cap MKD]);
                  then proceed N 03 degrees 57' 04" W 1217.24 feet to the NE 1/16 section corner of
    21            Section 32 (Monumented with a BLM MON., 1" Diam., Projecting 6" above the ground
\                 [Enlarged mound of stones to 3' diam. base, around Mon. to Top, w/Brass Cap MKD]);
    22            then proceed S 84 degrees 35' 33" E 1041.16 feet to the center N 1/16 section corner of
                  Section 32 (Monumented with a BLM MON., 1" Diam., Projecting 12" above the ground
    23            [Enlarged mound of stones to 3' diam. base, around Mon. to Top, w/Brass Cap MKD]);
                  then continue S 83 degrees 44' 58" E 1194.71 feet to the NW 1/16 section corner of
    24            Section 32 (Monumented with a BLM MON., 1" Diam., Projecting 12" above the ground
                  [Enlarged mound of stones to 3' diam. base, around Mon. to Top, w/Brass Cap MKD]);
    25            then proceed N 06 degrees 51' 00" W 959.11 feet to the center W 1/16 section corner of
                  Section 32 (Monumented with a BLM MON., 1" Diam., Projecting 8" above the ground
    26            no mound of stones, w/Brass Cap MKD]); then proceed N 06 degrees 03' 09" W 685.73
                  feet to the SW 1/16 section corner of Section 32 (Monumented with a BLM MON., 1"
    27            Diam., Projecting 8" above the ground, encircled by a mound of stone, 3' diam. base,
                  around Mon. to Top, w/Brass Cap MKD]); then proceed S 82 degrees 52' 19" E 1275.80
    28            feet to the S 1/16 section corner of Section 31 and 32 (Monumented with a BLM MON.,
                  1" Diam., Projecting 8" above the ground [Enlarged the mound of stones to 3' diam. base,
         Petition for Quiet Title                                                        Case No#
          Case 1:21-cv-00820-RMI Document 1 Filed 02/02/21 Page 2 of 2



 1             around Mon. to Top, w/Brass Cap MKD]); proceed along the S 1/16 section line to the
               common quarter comer of 15 N. Ranges 8 and 9 W, Sections 31 and Section 32
 2             (Monumented with an IRON Post 2-1/2" Diam., Projecting 1O" above the ground,
               encircled by a mound of stone 3' diam. base, around Mon. to Top, w/Brass Cap MKD]);
 3             then proceed West along 16 N O1.4 to the common quarter comer of Section 36, Section
               31, Range 8 W and Range 9 W; then proceed along the common border of Section 31,
 4             Range 8 W and Range 9 W back to the starting point at the common quarter comers of
               Section 25, Section 30, Section 31 and Section 36 inclusive of all mineral, water, air and
 5             agricultural rights.
 6   3.        That on January 29, 2018, the Tax Collector of Lake County conveyed the above
 7             referenced land to HARRIS ENTERPRISES, LLC; said property being conveyed
 8             following a tax lien sale after a fourteen (14) year abandonment period by the owner at

 9            which time HARRIS ENTERPRISES, LLC purchased an interest in said land for a sum
10             not in excess of delinquent taxes, penalties and interest.

11   4.       That on February 27, 2018 HARRIS ENTERPRISES, LLC deeded the property to Smiley
12            J. Harris [Document #2018002416].

13   5.       That on February 26, 2020 a Deed Correction [Document #2020002362] was made for
14            Document #2018002416 recorded on 2/27/18 correcting the Legal Description of the

15            property.
16   6.       That Defendant USA claim some interest in the above referenced property, the nature of

17            which claims are unknown to Plaintiff and can not be described except to state that said
18            claims are adverse and prejudicial to Plaintiff.

19   WHEREFORE, Plaintiff Smiley James Harris prays for judgment quieting the title in the subject
20   real estate in Plaintiff as fee simple owner and forever barring Defendant USA, or anyone on their
21   behalf from any right, title or interest in the said subject real estate and for Plaintiff's costs herein.
22   Respectfully submitted,
23   DATED: January ...2.5, 2021
24

25
26
27
28

     Petition for Quiet Title                           -2-                            Case No#
